Smith, Justice,
dissenting.
I would follow the reasoning set out in City of Atlanta v. Day, 159 Ga. App. 476 (283 SE2d 692) (1981), which provides: “The applicability of the Act depends not on whether a person is certified or licensed to practice a profession, but on whether he or she is actually practicing the profession by functioning within the parameters defined in its provisions. Even though the appellees could have lawfully practiced public accounting, they were not doing so and thus were not subject to the tax.” (Emphasis in original.) Id. at 479.
The trial court’s carefully drawn order made it clear that: (1) The appellees are licensed CPAs who are employed on the audit staff of Price Waterhouse & Co., in Atlanta; (2) They work under the direct supervision of partners in the firm and are not authorized to sign any communication to outside parties in which an opinion of the firm is expressed; (3) Other individuals who are not CPAs perform tasks identical to those performed by the appellees and neither the policies of the firm nor the state require the appellees to be CPAs in order to perform the tasks; (4) Neither the appellees nor the firm hold the appellees out to the public as CPAs, they are not listed on firm letterhead as CPAs, nor are they listed in any telephone or other directories as CPAs and; (5) There is no evidence of any difference in job responsibilities, salaries, or other fringe benefits afforded to the appellees as opposed to the non-CPAs who perform like tasks.
As stated by the majority, the statute authorizes the levy and as*677sessment of a “professional occupational license tax” upon “practitioners.” A person who is qualified as a CPA because of specialized training and certification, but who does not function or practice as a CPA cannot be considered a practitioner. He or she should also not be required to pay an “occupational license tax,” based upon his or her status rather than function.
Decided November 30, 1987
Reconsideration denied December 16, 1987.
Marua Jones Brooks, David D. Blum, James Brantley, for appellant.
Alston & Bird, John L. Coalson, Jr., Earle B. May, Jr., Ronald L. Reid, for appellees.
The tax is levied and assessed upon “each person practicing” public accounting. Atlanta City Code § 14-5051 and 14-5052 (16). The majority’s holding makes anyone who satisfies the requirements for certification a “practitioner” and, therefore, liable for the “occupational” tax regardless of what function they are performing and regardless of whether or not they hold themselves out as CPAs.
OCGA § 43-3-35 specifies certain functions which may only be performed by CPAs. The trial court’s order indicates that the appellees were not performing those functions.
The tax was not designed to tax a person’s status or specialized qualifications; it was designed to tax those “practitioners” who perform the specific functions of CPAs and who are occupied as CPAs. Under the majority’s holding, attorneys who might also happen to be CPAs can now be taxed as CPAs even if they do not perform the functions of CPAs.
I am authorized to state that Justice Bell joins in this dissent.